Citation Nr: 0832220	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$8,012.30, to include the issue of whether the overpayment 
was due solely to administrative error by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had verified active service from September 1981 
to September 1985, from March 1987 to March 1990, from March 
1999 to January 2000, and from January 2004 to March 2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a hearing before a Decision Review 
Officer at the RO in November 2006.  He also testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in October 2007.  Transcripts of both hearings are 
associated with the claims file.  

The Board notes that the veteran is not disputing the amount 
of the overpayment.  See October 2007 hearing transcript, 
page 2.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
veteran's receipt of disability compensation benefits while 
on active duty.  

The record reflects that the veteran filed a claim for VA 
disability compensation benefits (VA Form 21-526) in April 
2005.  A DD 214 obtained thereafter showed that he was 
discharged from active duty in March 2005.  In a March 2006 
rating decision, the RO granted service connection for 
multiple disabilities and assigned a combined rating of 50 
percent, effective March 25, 2005, the day after his 
separation from service.  A March 2006 award letter advised 
the veteran that compensation benefits would be paid as of 
April 1, 2005; enclosed with the award letter was VA Form 21-
8764 which informed the veteran that his reentrance into 
active military service would affect his right to payment.  
In a June 2006 statement, the veteran advised the RO that he 
had been working in the National Guard as "AGR" (Active 
Guard & Reserve) since July 2005.  In a telephone 
conversation in August 2006, the veteran reported that he had 
gone back onto active duty on July 4, 2005.  See Report of 
Contact, dated in August 2006.  In an August 2006 letter, the 
RO advised the veteran that his compensation benefits had 
been terminated, effective July 4, 2005, because of his 
return to active duty.  This action created the overpayment 
currently at issue.  

The Board notes that the veteran's main contention is that he 
is not responsible for the overpayment because he informed VA 
of his active duty status.  While there is no evidence 
documenting any contact from the veteran regarding his duty 
status prior to his June 2006 statement, the Board notes that 
the record does contain evidence which calls into question 
whether he should have been paid compensation benefits from 
April 2005.  An October 2004 Order from the Adjutant General 
of New Hampshire shows that the veteran's period of active 
duty was amended from "20-JAN-2004 - 18-JAN-2005" to "20-
JAN-2004 - 17-JUL-2005."  The document is date stamped as 
being received at the RO in December 2005, prior to the March 
2006 rating decision which awarded benefits.  Therefore, 
taking the document at face value, it appears that VA was on 
notice that the veteran was on active duty in April 2005 when 
he began receiving compensation benefits.  The Board 
acknowledges, however, that there appears to be some 
confusion as to whether the veteran was indeed on active duty 
in April 2005 as the document suggests.  The veteran has 
reported that he did not return to active duty until July 4, 
2005.  

The Board finds that the above evidence, along with the 
veteran's contention that he is not responsible for the 
overpayment because he informed VA of his active duty status, 
reasonably raises the issue of whether the assessed 
overpayment was properly created.  The issue, in essence, is 
whether the overpayment is the result of VA administrative 
error.  In this regard, the RO has not yet addressed the 
issue of administrative error.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2001); see also VAOPGCPREC 6-98.  [The Board 
reiterates that the veteran has specifically stated that he 
is not disputing the amount of the debt.]  The propriety of 
the overpayment at issue is a matter that is integral to a 
waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the RO to 
determine whether the creation of the debt at issue was 
proper is needed prior to further appellate consideration.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Take all necessary steps to confirm 
all periods of active duty the veteran 
had after March 2005 - the date of 
separation listed on the most recent DD 
214.  All attempts to confirm the 
veteran's duty status should be 
documented in the claims .

2.  Adjudicate the issue of whether the 
overpayment of disability compensation 
benefits at issue was properly created, 
including consideration of whether the 
overpayment was due to sole VA 
administrative error.  A comprehensive 
explanation of the RO's reasons and 
bases for that decision should be 
prepared and incorporated into the 
claims folder, to include a discussion 
of the significance of the October 2004 
Order from the Adjutant General of New 
Hampshire.  If it is determined that 
any or all of the overpayment at issue 
was improperly created, award action 
should be taken to rectify the error.  
In any case, the veteran should be 
informed of the decision made and 
should be allowed the requisite period 
of time for a response.

3.  Thereafter, if an overpayment is 
found to have been properly created, 
the veteran should be allowed an 
opportunity to submit additional 
evidence pertinent to his request for 
waiver of recovery of the assessed 
overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the RO to review the record 
and reconsider the veteran's request 
for waiver.  A formal, written record 
of the RO's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
placed in the claims file.  A 
supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the RO's determination remains 
unfavorable to the veteran, he should 
be furnished a supplemental statement 
of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of 
proper creation, including 38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. § 
1.965(a) (2007).  This document should 
further reflect detailed reasons and 
bases for the decision reached.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




